-DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 

Response to Amendment
This action is in response to Amendments made on 8/18/2022, in which: claims 1, 9-10, 12, 14, 16-18 are amended, claims 2-4, 6, 8, 11, 13 remain as filed originally and claims 5, 7, 15 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2005/0178337) in view of Teixido (ES 2392973).

Regarding claim 10, Wright discloses a platform for maintaining a population of natural enemies on plants, prior and/or parallel to an occurrence of respective prey pests, the platform comprising at least one mechanical support (C, 28) with attached feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) for the natural enemies, wherein the feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) comprise at least one of: live or inactivated eggs of prey insects or mites, live prey mites or insects and/or their respective diets, alternative prey species, pollen, decapsulated shrimp cysts, carbohydrate nutrients and artificially composed diets designed to feed natural enemies, and wherein the at least one mechanical support (C, 28) comprises at least one elongated strap (10) having adhesive parts (26) therealong, to which the feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) are attached, but does not expressly disclose the strap having a length to width ratio of at least 10:1.
However, Teixido discloses a similar structure having a platform being an elongated strip (1) having a length to width ratio of at least 10:1 (Band has general dimensions of 600 mm x 50 mm and a thickness of 1 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wright, by making the length to width ratio at least 10:1, as taught by Teixido, for the purpose of blocking insects from being harmful to agriculture.  

Regarding claim 11, Wright discloses the invention substantially as set forth above for claim 10, but does not expressly disclose the natural enemies comprise at least one of: phytoseiid predatory mites, mirid predatory bugs, anthocorid minute pirate bugs, lacewings and/or syrphid flies.
However, it would have been an obvious matter of design choice to select any known natural enemies including phytoseiid predatory mites, mirid predatory bugs, anthocorid minute pirate bugs, lacewings and/or syrphid flies to provide a biological pest control for a cropping location as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Wright.

Regarding claim 12, Wright discloses the invention substantially as set forth above for claim 10, but does not expressly disclose wherein the platform further comprises visual indicators and/or olfactory cues associated with the feeding elements.
However, it would have been an obvious matter of design choice to provide visual indicators or olfactory cues in order to attract the desired natural enemy or prey as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. As a note, the courts have found that matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 13, Wright discloses wherein the at least one mechanical support (C, 28) further comprises attachment elements (A, aperture, hook element) configured to attach the mechanical support (C, 28) to the plants (P).

Regarding claim 14, Wright discloses wherein the at least one mechanical support (C, 28) further comprises filamentous protrusions, artificial domatia, internal cavities (wherein element C is an internal cavity), fibers and/or egg laying substrates for the natural enemies.

Regarding claim 16, Wright discloses the invention substantially as set forth above for claim 10, Wright further discloses the mechanical support (C, 28) being smaller than 10cm ([0055] The presently disclosed subject matter includes strips of the film material which are any shape or size), have the attached feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite), configured to be blown (capable of) onto the plants (P) and have form(s) optionally configured to be easily attachable to the plants (Fig. 1, 5), but does not expressly disclose wherein the at least one mechanical support comprises multiple small mechanical supports.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple mechanical supports in order to support a larger cropping area, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ &.

Allowable Subject Matter

Claims 1-4, 6, 8-9 are allowed.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-14, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642           

/MONICA L PERRY/            Primary Examiner, Art Unit 3644